PER CURIAM.
While Andrew Christensen was concurrently serving two periods of supervised release on federal criminal sentences, he admitted to the district court1 that he had violated his release conditions in both cases. The court revoked both supervised release terms, and imposed concurrent revocation sentences of 24 months in prison and 12 months of supervised release. On appeal, Christensen contends that the revocation sentences are substantively unreasonable. Upon careful review of the record, including the court’s weighing of relevant sentencing factors at the revocation hearing, we find no basis to conclude that the court abused its discretion. See United States v. Miller, 557 F.3d 910, 915-16 (8th Cir.2009) (standard of review). The judgment is affirmed, and we grant counsel leave to withdraw.

. The Honorable Stephanie M. Rose, United States District Judge for the Southern District of Iowa.